          Case 1:19-cv-11191-AJN Document 24 Filed 08/04/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

JOSEPH GUGLIEMO, on behalf of himself
and all others similarly situated,
        Plaintiff,

v.                                                          CASE NO.: 1:19-cv-11191
ATLANTA NETWORK
TECHNOLOGIES, INC.,

        Defendant.
                                                        /

                          NOTICE OF VOLUNTARY DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED TO by the Plaintiff and Plaintiff’s

attorney, and the Defendant, Atlanta Network Technologies, Inc., that whereas no party

hereto is an infant, incompetent person for whom a committee has been appointed or

conservatee, and no person not a party has an interest in the subject matter of the action,

that the above entitled action against Defendant, Atlanta Network Technologies, Inc.,

shall be and hereby is dismissed with prejudice and on the merits, without costs, or

disbursements, or attorney’s fees to any party pursuant to Rule 41(a)(1)(A)(i) of the

Federal Rules of Civil Procedure, and that judgment of dismissal with prejudice may be

entered in the above entitled action pursuant hereto.
                                                        Respectfully Submitted,
Dated: August 4, 2020
                                                                /s/David Paul Force
                                                               David Paul Force Esq.
                                                               Stein Saks, PLLC
                                                               285 Passaic Street
                                                               Hackensack, NJ 07601
                                                               dforce@steinsakslegal.com
                                                               Tel. 201-282-6500
                                                               Fax 201-282-6501
                                                               Attorneys for Plaintiff
          Case 1:19-cv-11191-AJN Document 24 Filed 08/04/20 Page 2 of 2




                                       Certificate of Service

        I hereby certify that on this date, I electronically filed this Notice of Voluntary Dismissal
using the CM/ECF system which will automatically send email notification of such filing to all
attorneys of record. I also emailed this Notice to all parties who have not made an appearance in
this case.


       This 4th day of August 2020            Respectfully Submitted,

                                                      /s/ David Paul Force
                                                      David Paul Force
